Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 1 of 18


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION




                                                Lead Case No: 9:18-cv-80086-DMM

   In re: BitConnect Securities Litigation
                                                Honorable Donald M. Middlebrooks




          DEFENDANT GLENN ARCARO’S REPLY IN SUPPORT OF MOTION TO
   DISMISS PLAINTIFFS’ AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 2 of 18


                                 TABLE OF CONTENTS

   I.     INTRODUCTION………………………………………………………………………1

   II.    THE COMPLAINT SHOULD BE DISMISSED PURSUANT TO RULE 12(b)(2)……1

   III.   THE COMPLAINT SHOULD BE DISMISSED PURSUANT TO RULE 12(b)(6)……4

          A.   The Securities Claims Must Fail…………………………………………………4

               1.    Neither BCC nor the BitConnect Investment Programs are Securities…..4

               2.    Mr. Arcaro is Not a Statutory Seller……………………….……………..5

               3.    The Complaint Does Not Adequately Allege Mr. Arcaro’s Control over
                     the BitConnect Policies or Conduct at Issue……………………………..5

          B.   Allegations of the Complaint Fail to Meet the Requirement of Rule 9(b)……….7

          C.   The FDUTPA (Count XIV) Claim Must be Dismissed…………………………..8

          D.   The Conversion Claim (Count XX) Must be Dismissed………………………….9

          E.   The Unjust Enrichment Claim (Count XV) Must be Dismissed………………….9

   IV.    CONCLUSION…………………………………………………………………..............10
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 3 of 18




                                                   TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

   Cases

   ASD Specialty Healthcare, Inc. v. Jupiter Hematology & Oncology Assocs., P.A.,
      No. 10-80534-CIV, 2010 WL 11596318 (S.D. Fla. Oct. 1, 2010), report and
      recommendation adopted, No. 10-80534-CIV, 2010 WL 11596319 (S.D. Fla.
      Oct. 20, 2010) ............................................................................................................................9

   Barnext Offshore, Ltd. v. Ferretti Grp. USA, Inc.,
      No. 10-23869, 2012 U.S. Dist. LXIS 61710 (S.D. Fla. May 2, 2012) ......................................8

   Brown v. Enstar Grp., Inc.,
      84 F.3d 393 (11th Cir. 1996) .....................................................................................................6

   Hall v. Great-West Healthcare,
      276 Fed App’x 923 (11th Cir. 2008) .....................................................................................7, 9

   Koch v. Royal Wine Merchants, Ltd.,
      847 F. Supp. 2d 1370 (S.D. Fla. 2012) ......................................................................................2

   Millennium Commc'ns & Fulfillment, Inc. v. Office of Attorney Gen., Dep't of
      Legal Affairs, State of Fla.
      761 So. 2d 1256 (Fla. Dist. Ct. App. 2000) ...............................................................................8

   Papasan v. Allain,
      478 U.S. 265 (1986) ...................................................................................................................4

   Pinter v. Dahl,
      486 U.S. 622 (1988) ...................................................................................................................5

   Republic of Panama v. BCCI Holdings (Luxembourg) S.A.,
      119 F.3d 935 (11th Cir. 1997) ...............................................................................................2, 3

   S.E.C. v. Merchant Capital, LLC,
       483 F.3d 747 (11th Cir. 2007) ...................................................................................................4

   Sinva, Inc. v. Merrill, Lynch, Pierce, Fenner & Smith, Inc.,
      253 F. Supp. 359 (S.D.N.Y. 1966).............................................................................................4

   Ubuy Holdings, Inc. v. Gladstone,
      340 F. Supp. 2d 1343 (S.D. Fla. 2004) ......................................................................................2

   Williams v. Wells Fargo Bank, N.A.,
      No. 11-21233, 2011 U.S. Dist. LEXIS 119136 (S.D. Fla. Oct. 14, 2011) ..........................9, 10
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 4 of 18


   Statutes

   Section 12(a)(1) of the Securities Act of 1933 ........................................................................2, 5, 6

   Other Authorities

   Fifth Amendment of the U.S. Const. ...........................................................................................2, 3

   Fourteenth Amendment of the U.S. Const. ......................................................................................2

   Fed. R. Civ. P. 9 ...............................................................................................................................7

   Fed. R. Civ. P. 12 .........................................................................................................................1, 4
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 5 of 18


             Defendant Glenn Arcaro (“Mr. Arcaro”), through his attorneys, respectfully submits his

   Reply in Support of his Motion to Dismiss Plaintiffs’ Amended Consolidated Class Action

   Complaint [DE 94] (the “Reply” and “Motion,” respectively).

   I.        INTRODUCTION

             In their Omnibus Opposition to the Motions to Dismiss Lead Plaintiffs’ Amended

   Consolidated Class Action Complaint filed by Defendants Glenn Arcaro [DE 94], Ryan Maasen

   [DE 86], and YouTube LLC [DE 88] (“Opp.”), Plaintiffs misrepresent or sidestep the central

   arguments in Mr. Arcaro’s Motion and appear to forget their own “new” allegations that

   supposedly necessitated their latest amended complaint [DE 78] (the “Compl.”)—their fourth in

   less than a year. Moreover, the Opposition continues to point the finger at Mr. Arcaro and the

   other served Defendants while failing to acknowledge the elephant in the room—the deluge of

   allegations containing literally pages of facts in the Complaint demonstrating that the origins of

   BitConnect1 and its “masterminds” had nothing whatsoever to do with the defendants who now

   move this Court for dismissal.       But the Motion, the entire Complaint (not Plaintiffs’ cherry-

   picked excerpts), and even the Opposition itself make clear that Plaintiffs have sued Defendants

   who bear no legal responsibility for the damages they claim to have suffered in a jurisdiction

   convenient only for their lawyers, instead of pursuing those who were actually responsible for

   the creation and management of BitConnect. Since Plaintiffs cannot establish that the Court has

   personal jurisdiction over him or state any claim against him, Mr. Arcaro respectfully requests

   that the Complaint against him be dismissed in its entirety, with prejudice.

   II.       THE COMPLAINT SHOULD BE DISMISSED PURSUANT TO RULE 12(b)(2)

             In opposition, Plaintiffs ask the Court to ignore that neither Plaintiffs, served Defendants,

   nor the claims at issue in this case have anything whatsoever to do with the state of Florida,

   1
       The definitions included in the Motion are adopted in this Reply.
                                                     1
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 6 of 18


   arguing instead that their specious Securities Act claims support nationwide jurisdiction for those

   claims and pendent jurisdiction for the remaining state law claims. (Opp. at 12.) The fatal flaw

   in Plaintiffs’ jurisdictional analysis is that it rests entirely on their unfounded Securities Act

   claims. As Mr. Arcaro demonstrated in the Motion, Plaintiffs cannot state a claim under the

   Securities Act, so there is no nationwide jurisdiction to support their assertion of pendent

   jurisdiction for the remaining state law claims. As such, the Court should conduct the traditional

   Fourteenth Amendment analysis applicable to state law claims and should decline to exercise

   supplemental jurisdiction. Ubuy Holdings, Inc. v. Gladstone, 340 F. Supp. 2d 1343 (S.D. Fla.

   2004) (declining to exercise supplemental jurisdiction over state law claims where federal claims

   were dismissed) (citing Baggett v. First Nat’l Bank, 117 F.3d 1342, 1353 (11th Cir. 1997);

   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)). This is particularly appropriate here,

   given Plaintiffs’ blatant attempt to use the nationwide service provision of the federal securities

   laws as a tool to garner jurisdiction over defendants and assert claims that have no connection to

   this forum. See Koch v. Royal Wine Merchants, Ltd., 847 F. Supp. 2d 1370 (S.D. Fla. 2012)

   (court had no personal jurisdiction under the Florida long-arm statute where plaintiff

   inadequately pled claim that allowed for nationwide service).

          Even if the Court disagrees and allows the securities claims to go forward, the Due

   Process clauses of both the Fifth and Fourteenth Amendments still protect litigants from the

   burdens of litigation in unduly inconvenient fora, and an analysis under either clause results in a

   finding that this Court cannot exercise personal jurisdiction over Mr. Arcaro. Importantly, the

   Eleventh Circuit has ruled that nationwide service of process statutes do not automatically satisfy

   the Fifth Amendment’s due process requirements; even when a defendant resides within the

   United States, a court is required to ensure that requiring a defendant to litigate in the plaintiff’s

   chosen forum in not constitutionally burdensome.         Republic of Panama v. BCCI Holdings

                                                     2
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 7 of 18


   (Luxembourg) S.A., 119 F.3d 935, 947 (11th Cir. 1997). While the burden is on the defendant to

   demonstrate that assertion of jurisdiction in the forum will make litigation gravely difficult and

   inconvenient, once a defendant makes such a showing, personal jurisdiction is improper unless

   the federal interest in litigating the dispute in the chosen forum outweighs the burden imposed on

   the defendant. Id. at 948.

          As explained in the Motion, the sole connection to this forum is that Plaintiffs’ counsel is

   a member of the Florida bar and maintains offices just down the road from the Courthouse. By

   contrast, there can be no question the litigation imposes significant hardship on Mr. Arcaro and

   is unreasonable given his complete lack of contacts with the forum. It is true that the Eleventh

   Circuit in Panama stated a defendant's contacts with a forum state play no “magical role” in the

   Fifth Amendment analysis, but the Court also acknowledged that forum contacts should be taken

   into account as a part of the assessment of inconvenience imposed on a defendant. Id. at 946-47.

   Mr. Arcaro lives in California, has no contacts with the forum state, and directed no activities or

   actions towards Florida. It is simply common sense that Mr. Arcaro will be at a significant

   disadvantage if he has to defend himself against a lawsuit filed in the Southern District of

   Florida, 2,500 miles from his home.        Conversely, the Southern District of Florida has no

   particular interest in litigating this dispute: neither Plaintiff alleges that he resides here or was

   injured here and the Complaint alleges that the BitConnect “scheme” was perpetuated across the

   United States and throughout the world. Nor do any of the served Defendants live here. Given

   the substantial hardship facing Mr. Arcaro, it cannot be considered “fair and reasonable” to make

   him litigate in a forum in which he has no contacts and has directed no activity. The Complaint

   should thus be dismissed for lack of personal jurisdiction.




                                                    3
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 8 of 18


   III.   THE COMPLAINT SHOULD BE DISMISSED PURSUANT TO RULE 12(b)(6)

          A.      The Securities Claims Must Fail

                  1.      Neither BCC nor the BitConnect Investment Programs are Securities

          Plaintiffs devote five pages of the Opposition to their argument that BCCs, the

   BitConnect Lending Program, and the BitConnect Staking Program are securities. (Opp. at 20-

   25.)   But missing from that entire analysis is any reference to factual allegations in the

   Complaint related to those programs. Rather, the allegations to which Plaintiffs cite are nothing

   more than conclusions dressed as “facts.” (Compl. at ¶¶ 236-37 (restating the legal standard for

   claims brought under Section 12(a) and stating that BCCs are securities); 238 (restating the

   Howey standard and alleging simply that BCCs fall within each of the three elements); 176

   (alleging that BitConnect engaged in a common enterprise because the success of the

   “investment” was based on BitConnect’s success).) This Court is “not bound to accept as true a

   legal conclusion couched as a factual allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986),

   and Plaintiffs should not be allowed to cure deficient pleadings through motion practice.

          Plaintiffs further argue that “representations made to investors” are also determinative of

   whether BCC is an investment contract, but overstate the holding of the only case they cite to

   support that notion. (Opp. at 25 (citing S.E.C. v. Merchant Capital, LLC, 483 F.3d 747, 756

   (11th Cir. 2007)).) That case holds only that such representations are evidence to be considered

   in determining the purchasers’ “expectations of control,” a nod to Howey’s third element

   (whether profits are derived “solely” from the efforts of the promoter). Merchant Capital, LLC,

   483 F.3d at 756. And the representations to which Plaintiffs point in support of this argument do

   not indicate that purchasers relinquish control over BCC to BitConnect or anyone else but,

   rather, illustrate the degree of control that purchasers retained over their BCC. (See, e.g., Opp. at

   25 (citing Compl. at ¶ 114)); see also Sinva, Inc. v. Merrill, Lynch, Pierce, Fenner & Smith, Inc.,

                                                    4
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 9 of 18


   253 F. Supp. 359, 367 (S.D.N.Y. 1966) (“The mere presence of a speculative motive on the part

   of the purchaser or seller does not evidence the existence of an ‘investment contract’ within the

   meaning of the securities acts.”). This degree of control weighs against Plaintiffs’ erroneous

   conclusions that BCC and the Investment Programs are securities, thus requiring dismissal of the

   securities claims.

                  2.      Mr. Arcaro is Not a Statutory Seller

          In the Opposition, Plaintiffs appear to argue that they can establish that Mr. Arcaro was a

   statutory seller under Section 12(a)(1) of the Securities Act by simply alleging he solicited

   anyone to purchase BCC. (Opp. at 25-27.) But as Mr. Arcaro demonstrated in his Motion, in

   order to hold Mr. Arcaro liable under Section 12(a)(1), Plaintiffs must establish a direct link

   between the alleged communications with Plaintiffs and their decision to purchase the alleged

   securities. (See Mot. at 16-17 (collecting cases, none of which are acknowledged by Plaintiffs));

   see also Pinter v. Dahl, 486 U.S. 622, 651 (1988) (Section 12 liability does not attach to “those

   who merely assist in another’s solicitation efforts”). Moreover, Plaintiffs’ position is defeated by

   a plain reading of the language from Pinter upon which they rely: “liability extends to the person

   who [1] successfully solicits the purchase . . .”; “[a] natural reading of the statutory language

   would include in the statutory seller status at least some persons who urged the buyer to

   purchase.” (Opp. at 26-27 (citing Pinter, 486 U.S. at 622, 638, 647) (emphasis supplied).)

   Because the allegations in the Complaint establish no such link between Plaintiffs and Mr.

   Arcaro, Count I must be dismissed as to Mr. Arcaro.

                  3.      The Complaint Does Not Adequately Allege Mr. Arcaro’s Control over
                          the BitConnect Policies or Conduct at Issue

          Even if the Complaint successfully alleged an underlying violation of Section 12(a), the

   Complaint itself is replete with allegations that contradict Plaintiffs’ argument that Mr. Arcaro


                                                    5
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 10 of 18


    was a “control person” of BitConnect. Plaintiffs again ignore their own allegations where they

    admit that the group of persons they name as the “masterminds,” “owners,” “founders,” and

    “developers” of BitConnect had absolutely no involvement with Mr. Arcaro. (Mot. at 18 (citing

    Compl. at ¶¶ 34-39, 97-109).) Instead, they summarily contend that Mr. Arcaro controlled

    BitConnect because he disbursed BitConnect funds (that he received from BitConnect), made

    “decisions regarding BITCONNECT’s promotional materials” and organized “the BitConnect

    Yacht party, club events, conferences, and even the BitConnect School.” (Opp. at 28.) But their

    own allegations paint a very different picture. Plaintiffs concede in the Complaint that as a

    “National Promoter” Mr. Arcaro directed nothing.            Rather BitConnect heads, including

    Defendant Satish, are alleged to have told Arcaro how and when to promote BitConnect. (See,

    e.g., Compl. at ¶¶ 51, 89, 143.) But even if the ability to direct payment for promotional

    materials and plan a few parties was sufficient to establish a modicum of “control” under

    applicable law (they plainly are not), none of these allegations create a plausible inference that

    Mr. Arcaro had the power to control or influence the specific policy that resulted in primary

    liability under Section 12, namely, BitConnect’s decision to create the Lending Program and the

    Staking Program, and sell BCC to the public. Rather, the Complaint makes clear that others

    made those decisions, and Mr. Arcaro became involved with BitConnect over a year after the

    BitConnect programs were up and running—right around the time Plaintiffs themselves got

    involved in the programs. (Id. at ¶ 51 (Mr. Arcaro “began promoting BitConnect in or about

    June 2018 [sic; as the initial complaint was filed in early 2018, this presumably should read

    2017]”).) Plaintiffs are required to plausibly allege that Mr. Arcaro had the power to control the

    general affairs of the entity primarily liable at the time the entity violated the securities law and

    exerted control over the specific policies about which they complain. Brown v. Enstar Grp.,



                                                     6
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 11 of 18


    Inc., 84 F.3d 393, 396 (11th Cir. 1996). Because Plaintiffs have not—and cannot—do so, this

    Count must be dismissed as to Mr. Arcaro.

           B.      Allegations of the Complaint Fail to Meet the Requirements of Rule 9(b)

           Plaintiffs do not respond to Arcaro’s argument that each of the non-securities claims

    must be dismissed because they do not meet the heightened pleading standard of Rule 9(b).

    (Mot. at 2, 11, 19-21.) Counts XV-XXI should be dismissed for this reason alone. Hall v.

    Great-West Healthcare, 276 Fed App’x 923, 925 (11th Cir. 2008) (“[a]n argument not made is

    waived”) (citation omitted).2 Plaintiffs also appear to misapprehend Mr. Arcaro’s argument

    regarding their Fraudulent Inducement, Fraudulent Misrepresentation, and Negligent

    Misrepresentation claims (Counts XVII-XIX).3 Mr. Arcaro argues that the allegedly fraudulent

    statements in the Complaint lack the requisite facts regarding the “who, what, where, when,

    how” of their claims and thus require dismissal. (Mot. at 20 (citing Begualg Inv. Mgmt. Inc. v.

    Four Seasons Hotel Ltd., No. 10-cv-22153, 2011 WL 4434891, at *4 (S.D. Fla. Sept. 23,

    2011)).) Plaintiffs’ failure to address this argument effectively concedes it.

           In addition to the pleading deficiency, the Fraudulent Inducement, Fraudulent

    Misrepresentation, and Negligent Misrepresentation claims fail for another reason: Plaintiffs do

    not allege that they relied on any such statements made by Mr. Arcaro. Plaintiffs frame this

    conflict as one stemming from whether “reasonable” reliance is required (Opp. at 32-33), but the

    Court need not reach that question because Plaintiffs allege no facts that create the inference that

    they were even aware of any statement made by Mr. Arcaro. (Mot. at 21 (“Complaint does not

    allege that either Plaintiff . . . viewed any video or visited any website purportedly owned by Mr.

    2
      Nor do they address or defend their impermissible “lumping” of the purported actions and
    statements made the “BitConnect Defendants.” (Mot. at 20 n.12.)
    3
      This misapprehension also results in the incorrect claim that Mr. Arcaro did not address their
    Civil Conspiracy claim (Count XXI). Mr. Arcaro did so through this argument. (Mot. at 2, 11,
    19-21.)
                                                   7
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 12 of 18


    Arcaro, or were induced to purchase BCC through the BCC School or any website”).) Counts

    XVII-XIX must therefore be dismissed for this additional reason.

           C.      The FDUTPA (Count XIV) Claim Must be Dismissed

           Plaintiffs concede that they do not allege that the purportedly deceptive conduct took

    place in Florida but argue instead that they need not have done so. (Opp. at 31.) That is plainly

    contrary to the majority position in this jurisdiction. In support of their argument Plaintiffs

    ignore the controlling cases cited by Mr. Arcaro and point instead to a single, unpublished case,

    and then mischaracterize its discussion of an underlying Florida state case. (Opp. at 31 & n.14.)

    Millennium Commc'ns & Fulfillment, Inc. v. Office of Attorney Gen., Dep't of Legal Affairs, State

    of Fla. held that FDUTPA applied to commercial transactions between a Florida corporation

    and non-resident consumers and stated that the law “seeks to prohibit unfair, deceptive and/or

    unconscionable practices which have transpired within the territorial boundaries of this state

    without limitation.” 761 So. 2d 1256, 1262 (Fla. Dist. Ct. App. 2000) (emphasis supplied).

    Moreover, the case cited by Plaintiffs, Barnext Offshore, Ltd. v. Ferretti Grp. USA, Inc., is

    distinguishable: all of the complained-of conduct (purchase of, and subsequent fire to, a boat)

    occurred in Florida, where at least some of the defendants were located. No. 10-23869, 2012

    U.S. Dist. LXIS 61710, at *1 (S.D. Fla. May 2, 2012).4 Perhaps conscious of that requirement,

    Plaintiffs further claim that there are “numerous putative class members that are residents of

    Florida and more than willing to join this action as a named plaintiff.” (Opp. at 31.) In order to

    maintain this action in Florida, counsel is required to find those plaintiffs and join them to this

    action. They have not done so, and their FDUTPA claim must thus be dismissed.


    4
      Barnext also makes clear that personal jurisdiction must exist over a defendant for a FDUTPA
    claim to survive, and such analysis is performed under the Florida long-arm statute and
    “minimum contacts” test. Id. at *20. Plaintiffs do not contest Mr. Arcaro’s argument that he
    cannot be reached by Florida’s long-arm statute.
                                                    8
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 13 of 18


           D.      The Conversion Claim (Count XX) Must be Dismissed

           Plaintiffs falsely state that the “Promoter Defendants provide no legal authorities” to

    support the argument that Plaintiffs’ conversion claim is deficient because Defendants never

    exercised dominion over Plaintiffs’ property. (See Opp. at 34; Mot. at 23 (citing Barnett v.

    Blane, No. 11-cv-14345, 2012 WL 12862653, at *4 (S.D. Fla. July 3, 2012)).) Moreover,

    Plaintiffs ignored Mr. Arcaro’s second argument, that the allegedly converted funds are not

    sufficiently identified as is required to maintain a conversion claim. (Mot. at 23-24 (citing

    authorities).) Having waived their opportunity to challenge these arguments, the claim must be

    dismissed. Hall, 276 Fed App’x at 925.

           E.      The Unjust Enrichment Claim (Count XV) Must be Dismissed

           Plaintiffs defend their Unjust Enrichment Claim by reference to allegations that (1)

    Plaintiffs purchased BCC from BitConnect; and (2) the Promoter Defendants, including Mr.

    Arcaro, received “salary and commissions for their role in bring [sic] additional victims into the

    scheme” as sufficient to maintain an unjust enrichment claim. (Opp. at 29 (arguing that this

    confers a benefit “directly and indirectly.”).) However, such indirect, “employment-related

    payments [are] not conferred by [a plaintiff] upon [a defendant]; these payments [are] instead

    conferred by the corporate entities [defendant is] associated with.” ASD Specialty Healthcare,

    Inc. v. Jupiter Hematology & Oncology Assocs., P.A., No. 10-80534-CIV, 2010 WL 11596318,

    at *6 (S.D. Fla. Oct. 1, 2010), report and recommendation adopted, No. 10-80534-CIV, 2010

    WL 11596319 (S.D. Fla. Oct. 20, 2010) (dismissing unjust enrichment claim based on allegation

    that plaintiff made a purchase from a corporate entity who conferred a salary on the defendant).5

    Plaintiffs also rely on Williams v. Wells Fargo Bank, N.A., No. 11-21233, 2011 U.S. Dist. LEXIS

    5
      Moreover, the allegations are inconsistent with the inference that Mr. Arcaro received a direct
    benefit from Plaintiffs’ purchases to the extent that Plaintiffs allege that one of them is not a
    resident of the United States and that Mr. Arcaro was a U.S. employee of BitConnect.
                                                    9
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 14 of 18


    119136, at *14 (S.D. Fla. Oct. 14, 2011) (Opp. at 29), but that case does not compel a different

    result. There, plaintiffs alleged that a specific, identifiable bank fee was collected from plaintiff

    by another defendant and transferred to the bank defendant. Williams, 2011 U.S. Dist. LEXIS

    119136, at *14. Because Plaintiffs do not plausibly allege that BitConnect collected their money

    and specifically passed that money along to Mr. Arcaro, Count XV must be dismissed.

    IV.    CONCLUSION

           For nearly a year, Plaintiffs and their counsel have used this Court to pursue specious

    claims against the served Defendants even though they can’t tie the served Defendants to this

    forum or allege a single fact suggesting they were involved in the creation or management of the

    operating system Plaintiffs blame for their financial losses. Rather, it has become clear that

    Plaintiffs knowingly took risks in an unsecure gamble on cryptocurrency, and now hope this

    Court will force the served Defendants to act as their insurers. But the Complaint and the

    Opposition show that this is not the proper forum for Plaintiffs’ claims and that none of the

    served Defendants is legally responsible for any of the losses Plaintiffs claim to have suffered.

    The inequity of these misplaced claims is especially acute where, as here, Plaintiffs baldly admit

    that they have identified the founders, operators, and masterminds of BitConnect and could, if

    they choose, pursue appropriate legal remedies against them in a proper forum. Mr. Arcaro

    therefore respectfully asks the Court to put an end to Plaintiffs’ claims against him by dismissing

    the Complaint, in its entirety, with prejudice.




                                                      10
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 15 of 18




    Dated: December 4, 2018           Respectfully submitted,

                                      By: /s/ Kenn Brotman                   ‘

                                      K&L GATES LLP
                                      Kenn Brotman (Florida Bar No. 58726)
                                      70 West Madison Street, Suite 3300
                                      Chicago, Illinois 60602
                                      Telephone: (312) 372-1121
                                      Facsimile: (312) 345-9960
                                      kenn.brotman@klgates.com

                                      Desiree F. Moore (pro hac vice)
                                      desiree.moore@klgates.com
                                      Nicole C. Mueller (pro hac vice)
                                      nicole.mueller@klgates.com
                                      70 West Madison Street Suite 3100
                                      Chicago, Illinois 60602
                                      Telephone: (312) 372-1121
                                      Facsimile: (312) 345-9976

                                      Pontem Law LLC
                                      Carl E. Volz (pro hac vice)
                                      carl.volz@pontemlaw.com
                                      125 South Clark Street, 17th Floor
                                      Chicago, IL 60603
                                      Telephone: 708-601-0261


                                      Counsel for Defendant Glenn Arcaro




                                        11
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 16 of 18


                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of Court by

    using the CM/ECF system, which will send a notice of electronic filing to all counsel or parties

    on the below service list on this 4th day of December, 2018.



                                                               /s/ Kenn Brotman
                                                                      Kenn Brotman



           SILVER MILLER
           11780 West Sample Road                              Jones Ward PLC
           Coral Springs, FL 33065                             1205 E. Washington St. Suite 111
           Tel: (954) 516-6000                                 Louisville, KY 40206
           DAVID CHAD SILVER                                   Tel: (502) 882-6000
           DSilver@SilverMillerLaw.com                         JASPER D. WARD
           JASON STUART MILLER
           JMiller@SilverMillerLaw.com                         Komlossy Law P.A.
                                                               4700 Sheridan Street
           LEVI & KORSINSKY, LLP                               Suite J
           1101 30TH Street, N.W., Suite 115                   Hollywood, FL 33021
           Washington, D.C. 20007                              Tel: 954-842-2021
           Tel: (202)524-4290                                  Fax: 954-416-6223
           DONALD J. ENRIGHT                                   Emily Cornelia Komlossy
           denright@zlk.com                                    eck@komlossylaw.com
                                                               ROSS ADAM APPEL
           Morgan & Morgan                                     raa@komlossylaw.com
           Complex Litigation Group
           201 N. Franklin Street                              Eggnatz Pascucci, P.A.
           7th Floor                                           5400 S. University Drive
           Tampa, FL 33602                                     Suite 417
           Tel: (813) 223-5505                                 Davie, FL 33328
           Fax: (813) 223-5402                                 (954) 889-3359
           JOHN ALLEN YANCHUNIS, SR.                           Fax: (954) 889-5913
           jyanchunis@forthepeople.com                         JOSHUA HARRIS EGGNATZ
                                                               JEggnatz@JusticeEarned.com
           Abbott Law Group PA                                 MICHAEL JAMES PASCUCCI
           2929 Plummer Cover Road                             MPascucci@JusticeEaerned.com
           Jacksonville, FL 32223
           Tel: 941.487.0050
           Fax: 941.870.4403
           STEVEN WILLIAM TEPPLER
           steppler@abbottlawpa.com
                                                   12
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 17 of 18


         Stull Stull & Brody
         6 E 45th St Ste 500
         New York, NY 10017
         Tel: (212) 687-7230
         MICHAEL J. KLEIN

         Stumphauzer & Sloman, PLLC
         One SE Third Ave.
         Suite 1820
         Miami, FL 33131
         305-371-9686
         Fax: 305-371-9687
         RYAN K. STUMPHAUZER
         rstumphauzer@sslawyers.com
         KIRAN NARAYAN BHAT
         kbhat@sslawyers.com

         Zuckerman Spaeder Taylor &
         Evans
         101 E Kennedy Boulevard
         Suite 1200
         Tampa, FL 33602
         813-221-1010
         Fax: 223-7961
         NATHAN MICHAEL BERMAN
         nberman@zuckerman.com




                                        13
Case 9:18-cv-80086-DMM Document 102 Entered on FLSD Docket 12/04/2018 Page 18 of 18




           I HEREBY CERTIFY that I sent a copy of the foregoing by U.S. mail first class, postage

    pre-paid to the following party who is not registered to receive notice of electronic filing via the

    CM/ECF system, on this 4th day of December, 2018:

           Ryan Hildreth
           2801 Kelvin Avenue
           Unit 596
           Irvine, CA 92614


                                                                 /s/ Kenn Brotman
                                                                 Kenn Brotman




                                                    14
